UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6289



WAYNE ANTHONY RICHARDSON,

                                              Plaintiff - Appellant,

          versus


RICHARD LANHAM, SR., Commissioner; RONALD
MOATS, Warden; JOSEPH P. SACCHET, Warden; T.
TUCKER, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-2261-CCB)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Anthony Richardson, Appellant Pro Se. Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Anthony Richardson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (1994) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. See Richardson v. Lanham, No. CA-97-2261-CCB (D.

Md. Jan. 29, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2